Appeal from a judgment of Oneida County Court (Dwyer, J.), entered June 1, 2001, convicting defendant after a jury trial of, inter alia, kidnapping in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him of kidnapping in the second degree (Penal Law § 135.20) and other crimes, defendant contends that he was deprived of effective assistance of counsel. We disagree. Viewing the evidence, the law, and the circumstances of this case, in totality and as of the time of the representation, we conclude that defendant received meaningful representation (see People v Benevento, 91 NY2d 708, 712; People v Baldi, 54 NY2d 137, 147; People v Latterell, 291 AD2d 881, 882, lv denied 98 NY2d 638). Present — Pine, J.P., Wisner, Hurlbutt, Kehoe and Burns, JJ.